J-A27031-17

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
            v.                           :
                                         :
ROBERT FERRANTE,                         :
                                         :
                  Appellant              :           No. 660 WDA 2015

           Appeal from the Judgment of Sentence February 4, 2015
             in the Court of Common Pleas of Allegheny County,
             Criminal Division, No(s): CP-02-CR-0013724-2013

BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED JANUARY 18, 2018

     Robert Ferrante (“Ferrante”) appeals from the judgment of sentence

entered following his conviction of first-degree murder.   See 18 Pa.C.S.A.

§ 2502. We affirm.

     We adopt the thorough and comprehensive summary of the factual

history of this case, as set forth in the Opinion of the Honorable Jeffrey

Manning, for the purpose of this appeal. See Trial Court Opinion, 9/15/16,

at 4-23.

     Briefly, the Commonwealth’s evidence established that at 11:18 p.m.,

on April 17, 2013, Autumn Klein, M.D., Ph.D. (“Dr. Klein”), was seen leaving

Presbyterian University Hospital, her place of employment. Upon arriving at

her residence, Dr. Klein collapsed.   At 11:52 p.m., Dr. Klein’s husband,

Ferrante, called for an ambulance. Pittsburgh paramedics Jerad Albaugh and

Steve Mason arrived at the residence, where they found Dr. Klein
J-A27031-17


unconscious on the kitchen floor. Ferrante told the paramedics that he was

upstairs when Dr. Klein had entered the home, and discovered Dr. Klein

when he came downstairs. Ferrante explained to paramedics that a zip lock

bag containing a white powder, found in the kitchen, contained creatine.

Ferrante explained that Dr. Klein took the creatine to help with fertility.

       At the hospital, Andrew Farkas, M.D. (“Dr. Farkas”), asked Ferrante

whether Dr. Klein had suffered previously from headaches. Ferrante stated

that right before collapsing, Dr. Klein had complained of not feeling well.

When placing an IV, Dr. Farkas observed that Dr. Klein’s blood was bright

red.   Dr. Klein was subsequently transferred to the intensive care unit

(“ICU”). Three days later, the supervising physician in the emergency room,

Thomas Martin, M.D. (“Dr. Martin”), told Dr. Farkas that the results of Dr.

Klein’s blood test indicated the presence of a high level of cyanide.         Dr.

Farkas contacted the Allegheny County Medical Examiner’s Office and

informed them of his concerns regarding Dr. Klein.               Dr. Klein was

pronounced dead on April 20, 2013.

       On July 24, 2013, Ferrante was charged with one count of criminal

homicide for the death of Dr. Klein. A jury ultimately convicted Ferrante of

first-degree   murder.     Following   the   preparation   of   a   pre-sentence

investigation report, the trial court sentenced Ferrante to life in prison.

Ferrante   filed post-sentence    Motions    and supplemental post-sentence

Motions, all of which the trial court denied.       Ferrante filed a Motion to



                                   -2-
J-A27031-17


reconsider the denial of his post-sentence Motions, which the trial court also

denied. Thereafter, Ferrante timely filed a Notice of appeal, followed by a

court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters complained

of on appeal.

      Ferrante raises the following claims for our review:

      I.     Whether the Commonwealth had a duty to disclose to
             [Ferrante] before trial that [the] Nichols Institute
             (“Nichols”), a/k/a Quest Diagnostics, [Incorporated
             (“Quest”),] had a criminal conviction and had committed
             other bad acts which were relevant to the reliability of the
             Quest cyanide test result introduced at trial?

      II.    Whether the evidence was insufficient           to   sustain   a
             conviction of first-degree murder?

      III.   Whether the guilty verdict of first-degree murder was
             against the weight of the evidence?

      IV.    Whether the [trial] court erred in denying [Ferrante’s]
             suppression Motions [Nos.] 1, 20, 24, 28, 38, 60, 63,
             [and]   64[,]     [and]   allowing    the fruits of the
             Commonwealth’s illegal searches and seizures to be
             introduced at trial against [Ferrante]?

Brief for Appellant at 1.

      Ferrante first claims that the Commonwealth violated the United

States Supreme Court’s holding in Brady v. Maryland, 373 U.S. 83 (1963),

by not disclosing that a subsidiary of Quest, Nichols Institute1 had a prior

crimen falsi conviction. Brief for Appellant at 20. Ferrante argues that the

Commonwealth had an affirmative duty to disclose exculpatory evidence,

1
  Ferrante argues that, the fact that Nichols was a subsidiary of Quest is a
distinction without a difference, as the two are “interchangeable,” as Quest
had paid Nichols’s criminal and civil fines. Brief for Appellant at 24.


                                  -3-
J-A27031-17


even though there had been no request for such evidence by the accused.

Id.   Ferrante contends that after trial, his counsel discovered that Nichols

had been convicted of a felony, for which it paid a fine of $40 million. Id.

Ferrante additionally points out that Quest had paid $241 million to settle

claims   regarding   Nichols’s   violations   of   the   False    Claims    Act,     for

systematically overcharging California’s Medi-Cal program for over 15 years.

Id. at 21. Ferrante states that a determination of the cause of Dr. Klein’s

death depended upon the reliability of Quest’s tests of Dr. Klein’s blood. Id.

Regardless of whether the Commonwealth knew of this information, Ferrante

claims that the Commonwealth had an obligation to find out and disclose

Nichols’s prior criminal conviction and bad acts. Id. at 22. Ferrante asserts

that these criminal convictions, “as well as the numerous lawsuits, are

reflective of [the] lax standards and unreliable testing methods” of Quest.

Id.

      “In Brady, the United States Supreme Court held that the suppression

by the prosecution of evidence favorable to an accused upon request violates

due   process   where   the   evidence   is   material   either    to   guilt   or   to

punishment[,] irrespective of the good faith or bad faith of the prosecution.”

Commonwealth v. Burke, 781 A.2d 1136, 1141 (Pa. 2001) (internal

quotation marks and citation omitted).

      Pursuant to Brady and its progeny, the prosecutor has a duty to
      learn of all evidence that is favorable to the accused which is
      known by others acting on the government’s behalf in the case,
      including the police. Kyles v. Whitley, 514 U.S. 419, 437, 115


                                   -4-
J-A27031-17


      S. Ct. 1555, 131 L. Ed. 2d 490 (1995). Pursuant to Kyles, “the
      prosecutor’s Brady obligation clearly extends to exculpatory
      evidence in the files of police agencies of the same government
      bringing the prosecution.” Commonwealth v. Burke, 566 Pa.
      402, 781 A.2d 1136, 1142 (Pa. 2011). Moreover, there is no
      Brady violation when the defense has equal access to the
      allegedly withheld evidence. See Commonwealth v. Spotz,
      587 Pa. 1, 896 A.2d 1191, 1248 (Pa. 2006) (“It is well
      established that no Brady violation occurs where the parties had
      equal access to the information or if the defendant knew or could
      have uncovered such evidence with reasonable diligence.”
      (internal citation omitted)).

Commonwealth v. Weiss, 81 A.3d 767, 783 (Pa. 2013).

      Our Supreme Court has explained that, in order to establish a Brady

violation,

      a defendant must show that: (1) evidence was suppressed by
      the state, either willfully or inadvertently; (2) the evidence was
      favorable to the defendant, either because it was exculpatory or
      because it could have been used for impeachment; and (3) the
      evidence was material, in that its omission resulted in prejudice
      to the defendant. However, [t]he mere possibility that an item
      of undisclosed information might have helped the defense, or
      might have affected the outcome of the trial, does not establish
      materiality in the constitutional sense.          Rather, evidence
      is material only if there is a reasonable probability that, had the
      evidence been disclosed to the defense, the result of the
      proceeding would have been different. A reasonable probability
      is a probability sufficient to undermine confidence in the
      outcome.

Commonwealth v. Willis, 46 A.3d 648, 656 (Pa. 2012) (internal quotation

marks and citations omitted).

      Pennsylvania Rule of Criminal Procedure 573 codified the United States

Supreme Court’s holding in Brady:

      Mandatory. In all court cases, on request by the defendant,
      and subject to any protective order which the Commonwealth


                                  -5-
J-A27031-17


      might obtain under this rule, the Commonwealth shall
      disclose to the defendant’s attorney all of the following
      requested items or information, provided they are
      material to the instant case. The Commonwealth shall, when
      applicable, permit the defendant’s attorney to inspect and copy
      or photograph such items.

         (a) Any evidence favorable to the accused that is material
         either to guilt or to punishment, and is within the
         possession or control of the attorney for the
         Commonwealth[.]

Pa.R.Crim.P. 573(B)(1)(a) (emphasis added).

      We have reviewed the parties’ arguments regarding this claim, as set

forth in their briefs, and the record certified to this Court on appeal.

Further, we have reviewed the trial court’s comprehensive and well-reasoned

Opinion with regard to this claim. See Trial Court Opinion, 9/15/15, at 39-

40. We agree with the sound reasoning of the trial court, as set forth in its

Opinion, and affirm on this basis with regard to Ferrante’s first claim, albeit

with the following addendum. See id.

      There is nothing of record indicating that the Commonwealth had, in

its

possession, evidence of Nichols’s conviction.2   Further, Ferrante had equal

access to information regarding Nichols’s conviction of misbranding, and

could have uncovered such conviction with due diligence. See id. However,

2
  Evidence of unrelated civil settlements generally would not be admissible.
See Commonwealth v. Sherwood, 982 A.2d 483, 497 (Pa. 2009)
(recognizing that “evidence of prior bad acts or unrelated criminal activity is
inadmissible to show that a defendant acted in conformity with those past
acts or to show criminal propensity.”).



                                  -6-
J-A27031-17


more fundamental to Ferrante’s claim, even if the Commonwealth were

under a duty to discover and disclose the conviction of Nichols, we cannot

conclude that the information was “material,” as Ferrante had suffered no

prejudice from the Commonwealth’s non-disclosure.

      Nichols     previously    had      pled     guilty     to   misbranding      a

Chemiluminescence Intact Parathyroid Hormone Immunoassay (“PHI”),

which is used to test parathyroid hormone (“PTH”) levels in patients. See

U.S.F.D.A. “Quest Diagnostics Incorporated To Pay $302 Million to Resolve

Allegations that a Subsidiary Sold Misbranded Test Kits.” (available at:

https://www.fda.gov/ICECI/CriminalInvestigations/ucm261942.htm,

(12/15/17).     “The PTH tests at issue … were widely used by medical

practitioners to determine if patients suffering from conditions such as End

Stage Renal Disease were also suffering from hyperparathyroidism, a

condition which involves the overactivity of the parathyroid glands and the

release of excessive amounts of PTH.”            Id.   As alleged in the criminal

information against Nichols, there were periods of time in which the

Advantage     Intact   PTH   Assay    provided    elevated   results,   yet   Nichols

improperly represented that its results were similar to another test. Id.

      The Quest technicians testifying in this case did not use the Advantage

Intact PTH Assay to determine the levels of cyanide in Dr. Klein’s blood.

Thus, we cannot conclude that Nichols’s misbranding conviction, a conviction

involving a different testing procedure for a different substance, was



                                     -7-
J-A27031-17


“material.”     Similarly, even if such evidence was admissible, we would

conclude that Ferrante suffered no prejudice resulting from the alleged non-

disclosure, as the evidence was not “material.”        Consequently, Ferrante is

not entitled to relief on this claim.

      For     the   above-stated   reasons,   we   additionally   deny   Ferrante’s

Application for a remand to explore whether the Commonwealth was aware

of Nichols’s conviction.

      Ferrante next claims that the evidence was not sufficient to sustain his

conviction of first-degree murder.      Brief for Appellant at 25, 26.    Ferrante

argues that the Commonwealth’s case “rested solely on circumstantial

evidence,” and that the Commonwealth failed to prove that he had caused

Dr. Klein’s death. Id. at 25. In support, Ferrante directs our attention to

the following evidence, presented at trial.

      Ferrante asserts that although the Center for Disease Control and

Prevention states that cyanide poisoning “produced symptoms within

seconds to minutes; death may occur within minutes[,]” and that such

symptoms include nausea, vomiting, abdominal pain and irritation of the

lining of the esophagus and stomach, were not observed by the first

responders or the staff at the emergency room. Id. at 26. Ferrante points

to testimony that the symptoms presented by Dr. Klein were inconsistent

with cyanide poisoning.       Id. at 27.      Ferrante additionally refers to the

testimony of Cyril Wecht, M.D. (“Dr. Wecht”), who opined that Dr. Klein’s



                                    -8-
J-A27031-17


“cause of death was undetermined, but could lead to a conclusion of cardiac

dysrhythmia.” Id. Ferrante posits that the evidence does not exclude other

hypotheses consistent with his innocence, and that Dr. Klein could have died

from cardiac dysrhythmia. Id.

     Ferrante also asserts that there were conflicts in the Commonwealth’s

evidence as to the level of cyanide found in Dr. Klein’s blood.   Id. at 28.

Specifically, Ferrante contends that the Commonwealth “ignored the NMS

[Labs (“NMS”)] results in favor of a single result from an unaccredited, non-

forensic laboratory with a history and reputation for dishonesty.”       Id.

Ferrante points out the discrepancies in the cyanide level reported by Quest,

and the level indicated in a second test performed by NMS. Id. at 28-29. In

addition, Ferrante relies on evidence that Dr. Klein’s organs were accepted

for transplantation to living people, as no cyanide was detected by the

Center for Organ Recovery & Education (“CORE”). Id. at 28. According to

Ferrante, “[a] conviction based on conjecture, especially here[,] when

scientific evidence and technology was available to prove guilt/innocence to

a certainty, cannot stand.” Id. at 29.

     Finally, Ferrante directs our attention to the testimony of Quest lab

technician Sonia Obscemea, who stated that Quest’s test could have

produced a false positive result.   Id.   Ferrante also argues that the trial

court should have considered the known or potential rate of error. Id.




                                 -9-
J-A27031-17


      The standard we apply in reviewing the sufficiency of the evidence is

whether,

      viewing all the evidence admitted at trial the in the light most
      favorable to the verdict winner, there is sufficient evidence to
      enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not
      weigh the evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s
      guilt may be resolved by the fact-finder unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. The
      Commonwealth may sustain its burden of proving every element
      of the crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test,
      the entire record must be evaluated and all evidence actually
      received must be considered. Finally, the finder of fact[,] while
      passing upon the credibility of witnesses and the weight of the
      evidence produced[,] is free to believe all, part or none of the
      evidence.

Commonwealth v. Talbert, 129 A.3d 536, 542-43 (Pa. Super. 2015)

(citation omitted).

      In its Opinion, the trial court set forth a comprehensive summary of

the evidence presented at trial, viewed in a light most favorable to the

Commonwealth, as verdict winner. See Trial Court Opinion, 9/15/13, at 4-

23. The trial court addressed Ferrante’s challenge to the sufficiency of the

evidence, in its Opinion, and concluded that the claim lacks merit. Id. at 40.

We agree with the sound reasoning of the trial court, as set forth in its

Opinion, and affirm on this basis with regard to Ferrante’s second claim. See

id. at 4-23, 44.



                                 - 10 -
J-A27031-17


      In his third claim, Ferrante argues that the verdict is against the

weight of the evidence. Brief for Appellant at 30, 39. In support, Ferrante

points out that Quest is not an accredited forensic laboratory and that

forensic laboratories are subject to stringent requirements. Id. at 30-31. In

addition, Ferrante asserts that Quest did not follow its own standard

operating procedures, when it failed to repeat the cyanide test; its control

test was not negative for cyanide; and the lab technician failed to run a

dilution control.   Id. at 31-32.    According to Ferrante, Obcemea, the lab

technician, “could not remember how many spectrophotometers she used at

that time or which machine she used on Klein’s blood sample.” Id. at 33.

Further, Ferrante asserts that Obcemea could not remember whether the

spectrophotometer that she used to test Dr. Klein’s sample was the one

taken out for repairs a week later.      Id.   Ferrante also points out that Dr.

Klein’s blood cyanide level was amended three times by different Quest

personnel, and that a false positive can result from the method used by

Quest to test the sample. Id. at 34-35. Ferrante directs our attention to

other purported errors by Obcemea, and violations of Quest’s standard

operating procedures. Id. at 35-39.

      In order to preserve a challenge to the verdict as against the weight of

the evidence, “the issue must be raised with the trial judge in a motion for a

new trial either orally prior to sentencing, by written motion prior to

sentencing, or in a post-sentence motion.” Commonwealth v. Lewis, 45



                                    - 11 -
J-A27031-17


A.3d 405, 410 (Pa. Super. 2012) (en banc).       As our Supreme Court has

explained,

     [t]he decision to grant or deny a motion for a new trial based
     upon a claim that the verdict is against the weight of the
     evidence is within the sound discretion of the trial court. Thus,
     the function of an appellate court on appeal is to review the trial
     court’s exercise of discretion based upon a review of the record,
     rather than to consider de novo the underlying question of the
     weight of the evidence. An appellate court may not overturn the
     trial court’s decision unless the trial court palpably abused its
     discretion in ruling on the weight claim. Further, in reviewing a
     challenge to the weight of the evidence, a verdict will be
     overturned only if it is so contrary to the evidence as to shock
     one’s sense of justice.

Commonwealth v. Cash, 137 A.3d 1262, 1270 (Pa. 2016).

     In his post-sentence Motions filed on February 17, 2015, Ferrante

challenged the weight of the evidence based upon the following assertions:

     The verdict was also against the weight of the evidence. As
     stated above, the Commonwealth’s toxicology evidence was “so
     unreliable and/or contradictory as to make any verdict based
     thereon pure conjecture.” Commonwealth v. Farquharson,
     467 Pa. 50,60, 354 A.2d 545, 550 (1976). The Commonwealth’s
     experts (i.e., the pathologist and the toxicologist) accepted the
     Quest blood test result (3.4 mg/L or 2.2 mg/L) without
     reservation. The Pennsylvania Courts have held that if the basis
     for the expert’s opinion is faulty (i.e., reliance on the Quest
     results here) the opinion is incompetent and entitled to no
     weight. See Viener v. Jacobs, 834 A. 2d 546 (Pa. Super.
     2003); see also Commonwealth v. Sero, 387 A.2d 63 (Pa.
     1978).

     On the other hand, the defense experts did not accept this faulty
     Quest evidence and concluded that a finding of cyanide
     poisoning could not be made within any reasonable degree of
     medical certainty, and that the cause of death was consistent
     with cardiac. Hence, the opinions of the defense experts are
     entitled to greater weight. Accordingly, [Ferrante] is entitled to,
     at a minimum, a new trial.


                                - 12 -
J-A27031-17



Post-Sentence Motions, 2/17/15, at 7. In his Supplemental Post-Sentence

Motions, Ferrante raised no further challenge to the verdict as against the

weight of the evidence.

      As set forth above, Ferrante did not challenge the verdict as against

the weight of the evidence, based upon Quest’s purported violation(s) of its

standard operating procedures.          The trial court did not address these

contentions in its Opinion. “[A] challenge to the weight of the evidence must

first be raised in the trial court and failure to do so [will constitute] a waiver

of the claim.” Commonwealth v. Widmer, 689 A.2d 211, 212 (Pa. 1997).

Because Ferrante failed to preserve this challenge to the weight of the

evidence before the trial court, in his post-sentence Motions, we conclude

that it is not preserved for our review.3      See Cash, 137 A.3d 1270; see

also Pa.R.A.P. 302(a) (stating that a claim cannot be raised for the first time

on appeal).

      In his fourth claim, Ferrante claims that the trial court erred in denying

the following suppression Motions: Numbers 1, 20, 24, 28, 38, 60, 63 and

64.   Brief for Appellant at 39.        Ferrante argues that by denying these

Motions,   the   suppression    court    improperly   permitted   “fruits   of   the

Commonwealth’s illegal searches and seizures to be introduced against

[Ferrante] at trial.”     Id. (capitalization omitted).    Specifically, Ferrante

3
 To the extent that Ferrante generally challenges the verdict as against the
weight of the evidence, we affirm on the basis of the trial court’s Opinion
with regard to Ferrante’s claim. See Trial Court Opinion, 9/15/16, at 44.


                                   - 13 -
J-A27031-17


argues that the Quest blood test results are “prone to error and are entitled

to no weight[;]” “the search warrants were issued based upon the

Commonwealth’s misstatements relative to the Quest tests[;] and the

evidence seized pursuant to those warrants must be suppressed.” Id.

      Ferrante first argues that the items seized pursuant to the search

warrant for Ferrante’s vehicle should have been suppressed. Id. at 40. In

this regard, Ferrante states that the search warrant sought evidence of

“cyanide and any and all items that are capable of storing, transporting or

delivering cyanide.”   Id. (capitalization omitted).    Ferrante challenges the

seizure of his computer, a Lexar “jump drive,” and a USB storage device

from the trunk of his car.   Id.    According to Ferrante, because this initial

seizure was unlawful, evidence seized from these items, pursuant to

subsequent warrants, are fruits of the poisonous tree, and should be

suppressed. Id. at 41.

      In its Opinion, the trial court addressed Ferrante’s challenge to the

seizures resulting from the vehicle search, and concluded that the challenge

lacks merit. See Trial Court Opinion, 9/15/13, at 24-32. We agree with the

sound reasoning of the trial court, as set forth in its Opinion, and affirm on

this basis as to Ferrante’s challenge to the items seized from his vehicle.

See id.

      Ferrante next challenges the search warrants seeking computers,

laptops and other electronic devices.       Brief for Appellant at 41.   Ferrante



                                   - 14 -
J-A27031-17


argues that there is no information, in the affidavits of probable cause,

indicating why evidence of a crime may be found in these computers or

devices.    Id.    Ferrante contends that the initial search warrants sought

“[a]ny and all computers or laptops that may contain [c]yanide information.”

Id. at 42.        Ferrante asserts that the warrants were overbroad, and

“permitted an illegal rummaging through [Ferrante’s] computers in search of

incriminating evidence.” Id.

      In its Opinion, the trial court addressed these contentions and

concluded that they lack merit. See Trial Court Opinion, 9/15/13, at 32-37.

We agree with the sound reasoning of the trial court, as set forth in its

Opinion, and affirm on this basis with regard to Ferrante’s assertions. See

id.

      In his fourth claim, Ferrante also argues that the evidence seized

should be suppressed because the search warrants were not stored in the

Allegheny County Department of Court Records. Brief for Appellant at 43.

Ferrante contends that law enforcement officials violated Pa.R.Crim.P. 210

(Return of Papers to Clerk) by not maintaining and preserving these records.

Brief for Appellant at 43.

      Our review of the record discloses that Ferrante did not raise this claim

in his Pa.R.A.P. 1925(b) Concise Statement of matters complained of on

appeal.    Accordingly, it is waived.   See Commonwealth v. Castillo, 888

A.2d 775, 780 (Pa. 2005) (stating that “[a]ny issues not raised in a



                                  - 15 -
J-A27031-17


Pa.R.A.P.   1925(b)     statement       will    be   deemed    waived.”);    see   also

Commonwealth v. Mason, 130 A.3d 601, 635-36 (Pa. 2015) (stating that

“[i]ssues not raised in the lower court are waived and cannot be raised for

the first time on appeal.”).

      Finally, we address an Application for Relief, filed by Ferrante. In his

Application, Ferrante asks this court to remand the case for an evidentiary

hearing.    Application for Relief, 10/20/17.         Ferrante contends that at an

evidentiary hearing, he would present evidence related to the testing of Dr.

Klein’s liver, prior to the transplant of that organ. Id. Ferrante directs our

attention to testimony, by Dr. Wecht and another expert, that cyanide is not

limited to blood, but is deposited in organs and tissues throughout the body.

Id. at 4.

      Pennsylvania Rule of Criminal Procedure 720(c) provides that “[a]

post-sentence motion for a new trial on the ground of after-discovered

evidence    must   be    filed   in    writing   promptly     after   such   discovery.”

Pa.R.Crim.P. 720(c).

      Our review of the record discloses that the evidence related to Dr.

Klein’s transplanted organ is not “newly discovered,” but cumulative to other

evidence presented at trial.          During opening arguments, defense counsel

informed the jury that

      [t]he samples and the blood that [were] sent to CORE, the
      transplant people, [tested] negative, negative for cyanide. The
      organs, there is a liver and a healthy kidney in two people as we
      talk. Dr. Martin thought it was so critical when he heard about


                                       - 16 -
J-A27031-17


        the cyanide level of 3.4, he frantically called CORE to hold off on
        the transplantation. Where do we clean our blood from? Our
        liver and kidneys. Well, they are in two healthy people for all we
        know because there was successful transplantation and the
        blood testing was negative.

N.T. (Vol. I), 11/4-7/13, at 66. Dr. Wecht also testified regarding two tests

performed by CORE on body tissues from Dr. Klein.          N.T. (Vol. IV), 11/4-

7/13, at 163.     Dr. Wecht stated that the two tests on Dr. Klein’s tissues

came back “negative.” Id.

        Contrary to Ferrante’s assertion, the letter from a transplant recipient,

regarding the condition of his/her organ, is merely cumulative of the results

of the CORE test. As such, we decline Ferrante’s request for a remand on

this issue.

        Ferrante’s Application further alleges a claim of ineffective assistance

of counsel.    Absent extraordinary circumstances, which do not exist here,

“claims of ineffective assistance of counsel are to be deferred to PCRA

review; trial courts should not entertain claims of ineffectiveness upon post-

verdict motions; and such claims should not be reviewed upon direct

appeal.” Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa. 2013). We

decline to remand the matter for a hearing, without prejudice to Ferrante’s

right to raise this claim in a timely filed petition under the Post Conviction

Relief Act.4




4
    See 42 Pa.C.S.A. §§ 9541-9546.


                                   - 17 -
J-A27031-17


     Motion to file exhibit under seal granted; Applications for Relief

Denied; Judgment of Sentence Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/18/2018




                              - 18 -
                                                                                                          Circulated 12/22/2017 12:16 PM




               IN THE COURT OF COMMON PLEAS FIFTH JUDICIAL DISTRICT
                         ALLEGHENY COUNTY, PENNSYLVANIA


     COMMONWEALTH OF PENNSYLVANIA,                                                       CRIMINAL DIVISION

                                                    v.                                   CC No.: 2013013724

     ROBERT FERRANTE,

                                                                            Defendant.

                                                                                         OPINION

                                                           . ·.             . ,•.
                                                                                         Honorable Jeffrey A .
                                                                  '{•. :·
                                                                                         Manning, P.J.
                                                                                         Court of Common Pleas
                                                                                         Room 325 Courthouse
                                                                                         436 Grant Street
                                                                                         Pittsburgh, PA 15219

                                                                                         Counsel of Record:

                                                                                         For the Defendant:

                                                                                         Christopher Eyster, Esq.
                                                                                         110 Ross Street, Suite 340
      1.n
                 ,:
                      l                    ··:
                                                                                         Pittsburgh, PA 15219
                                           t\.
      _:.:·
                       .'      --:- . '
      . ·,-·
                                               -;



      .....
      ·


                 ·,
                  \.·'                     ...
                          -:
                            .      .   :
                                           :         ..                                  For the Commonwealth:
                      {_,.,        ..·              \"'.


u,                                                                                       Lisa Marie Pellegrini, Esq.
                                                                                         Assistant District Attorney
                                                                                         Allegheny County DA's Office
                                                                                         303 Courthouse
                                                                                         436 Grant Street
                                                                                         Pittsburgh, PA 15219




                                                                                                                          1
    IN THE COURT OF COMMON PLEAS FIFTH JUDICIAL DISTRICT
              ALLEGHENY COUNTY, PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA,             CRIMINAL DIVISION

              v.                          CC No.: 2013013724

ROBERT FERRANTE

              Defendant.



                               OPINION
Manning, J.

     The defendant was charged by criminal information with one

count of Criminal Homicide arising out of the poisoning death of his

wife, Autumn Klein. The defendant filed an Omnibus Pre-Trial Motion

that included 89 separate motions seeking to suppress evidence.

Following a hearing on 10/20/14, the defendant's Motions were

denied. He then proceeded to a jury trial which commenced on

October 23, 2014, and concluded on November 7, 2014, with the jury

returning a verdict of guilty of Murder of the First Degree. Post

Sentence Motions were filed and denied. A timely Notice of Appeal was

filed and the defendant, pursuant to this Court's Order, filed a Concise

Statement of Matters Complained of on Appeal. This Court then

ordered an Amended Concise Statement filed because the defendant's

original Concise Statement averred that he was challenging the Court's

denial of his Pre-Trial Motion. Because that Pre-Trial Motion challenged


                                                                           2
the denial of the Pre-Trial Motion. As that motion included 89 distinct

suppression motions, many of which were withdrawn by the defendant

and/or were conceded by the Commonwealth, the defendant was

ordered to specify which of those motions are being challenged on

appeal. His Amended Concise Statement of Matters Complained of on

Appea I provided that specificity.

      The defendant raised, in his Concise Statement and Amended

Concise Statement, the following claims:

      1. The Court erred in entering several Orders prior to
         the trial concerning custody of the parties' minor
         child, Cianna Ferrante;

      2. The Court erred in denying the Suppression Motions
         numbered 1, 20, 21, 28, 38, 60, 63 and 64, that
         were set forth in the defendant's Omnibus Pre-Trial
         Motion;

      3. The Court erred in its rulings on the defendant's
         Post Sentence Motions concerning the allegation
         that the Commonwealth committed a Brady violation
         by failing to disclose a criminal conviction of
         Nicholas Institute Diagnostics;

       4. The Court erred in denying the Motion for Judgment
          of Acquittal based on the insufficiency of the
          evidence;

       5. The Court erred in denying the Motion for a new trial
          because the verdict was against the weight of the
          evidence; and

       6. The Court violated Pennsylvania Rule of Criminal
          Procedure 581(i) in failing to issue written findings
          of fact and conclusions of law regarding the denial of
          the defendant's suppression motions.



                                                                          3
           Before turning to the legal issues, it is important to review the

facts established by the evidence, keeping in mind that those facts

must be construed in favor of the Commonwealth as the verdict

winner. The Commonwealth's evidence established that victim, Dr .

. Autumn Klein, was seen leaving Presbyterian University Hospital at

approximately 11:18 p.m. (I, 901) At approximately 11:52 p.m. on

that same date, the defendant telephoned 911 requesting an

ambulance as his wife had collapsed. (I, 76-77)

           A Pittsburgh City Paramedic, Jerad Albaugh, responded with his

 partner, Steve Mason. They entered the house and found Dr. Klein

 lying on the kitchen floor, unconscious. She was breathing and had a

 pulse, but her blood pressure was low. When he asked the defendant

 what happened, he said that he was upstairs with his daughter and.,

 and· when he came down, found his wife lying on the floor. (I, 114-

 116)

            Paramedic Albaugh indicated that the victim's condition began to

 worsen; she remained non-responsive and her heart rate, breathing

 and blood pressure worsened. He realized that they had to transport

 her immediately. As he was treating Dr. Klein, he heard his partner

 ask the defendant about a ziplock bag with a white substance in it that

 was sitting on the counter. The defendant said that his wife was trying


 I   The designation "I, 90", refers to the volume of the transcripts and the page number.


                                                                                             4
to get pregnant and was taking fertility drugs as well as creatine as a

supplement to help her get pregnant. They then transported Dr. Klein

to Presbyterian Hospital as it was only a block and half away. (I, 121)

      At the hospital, Dr. Klein came under the care of Andrew Farkas,

M.D., an emergency room resident. She was non-responsive and a

check of her vital signs indicated that she was extremely ill. (I, 130)

He began an IV line and intubated her to allow her to use a ventilator

to assist in her breathing. (I, 132) When the defendant arrived, he

told Dr. Farkas that his wife had no health problems other than low

thyroid. When asked if she suffered from headaches, he told them that

she told him immediately prior to her collapse that she was not feeling

well and had a headache. He further related that she has had some

fainting episodes in the weeks or months prior to her collapse. (I, 133-

134) Dr. Farkas also noticed, when placing a central line, that her

blood was bright red. He said that this is a sign that she had a lot of

acid in her blood which was a sign of a severe metabolic dysfunction.

(I, 143) Dr. Klein was eventually transferred to the Intensive Care Unit

and Dr. Farkas was no longer involved in her care.

      Three days later he spoke with Thomas Martin, M.D., the

 supervising physician in the ER, who advised him that the test results

 from the blood taken from Dr. Klein were back and indicated the

 presence of a high level of cyanide. (I, 149). Dr. Farkas became



                                                                           5
concerned and contacted the Allegheny County Medical Examiner's

office and advised them of these results.

      Dr. Martin was on duty when the victim was brought in. He

examined Dr. Klein and concluded that she was critically ill. (I, 163).

While supervising her treatment, he spoke with the defendant, who

told him:

      ... that his wife had worked until late in the evening and
      had come home and that shortly after arriving home she
      had complained of a headache and grabbed her head,
      assumed somewhat of a squatting position, and then had
      collapsed. He told me that over the preceding weeks
      preceding this presentation Dr. Klein had had two what he
      characterized as more minor episodes where she
      complained of light-headedness. I believe one of them
      was while she was at church. He told me that she was
      somewhat resistant to having these looked into. They had
      informally consulted a physician friend who I think
      provided some assurance but it didn't sound like she had
      had any major investigation into these episodes.

(I, 166).   The defendant added that she had been taking some

vitamins and had been on fertility drugs until February.

      Dr. Martin testified that while he was treating Dr. Klein her

heart stopped twice and she had to be resuscitated.      Eventually, she

was placed on extracorporeal membrane oxygenation (ECMO), which

assists the heart. Though this stabilized Dr. Klein, she remained

critically ill. (I, 184-187). She was transferred to the cardio-thoracic

intensive care unit and was no longer under Dr. Martin's direct care.

 He later learned that she had died on April 20, 2013.



                                                                           6
      Dr. Jon Rittenberger was part of the post-cardiac arrest team

which follows patients who had suffered cardiac arrest.     When he first

encountered her, she was critically ill and " ... appeared neurologically

devastated." (I, 216). In addition to examining her, he reviewed the

records from her ER treatment and was struck by the fact she was

recalcitrant to everything that was tried to restore her cardiac and

pulmonary function, which was unusual in a young, healthy person.

(I, 221).   Because her symptoms and presentation were consistent

with cyanide poisoning, he ordered a test to determine the cyanide

level in her blood. (I, 225). Blood for that test was drawn on April 18

at 2:32 p.m. to be sent to Quest Diagnostics for testing.

      Throughout April 18 and 19, though the functioning of her other

organs seemed to slowly improve, Dr. Klein's condition remained

"grave", according to Dr. Rittenberger. On April 18 he conducted a

brain death test, the results of which indicated that Dr. Klein had

suffered brain death. (I, 228).     A second such test on the 19th was

consistent with the first one.

       Between the first and second brain death tests, after advising

the defendant of the results of the first brain test, Dr. Rittenberger

discussed the possibility of an autopsy with the defendant.      He

explained that it was initially believed that Dr. Klein may have suffered

from episodes of passing out and that such incidents can be caused by



                                                                            7
a rhythm disturbance to the heart which can be genetic. Because she

had a daughter who might inherit the gene causing this disturbance,

he suggested an autopsy to explore possibility. Dr. Ferrrante did not

agree and would not agree to an autopsy. (I. 230)

      Dr. Rittenberger also testified that when he ordered the test for

cyanide levels on April 18, he told only Dr. Callaway, who was

assisting her caring for the victim and the nurse who drew the blood.

(I, 239). He did not discuss it with the defendant or the victim's

parents or other family members.     He did not learn of the test results

until Dr. Farkas called him on April 23, three days after Dr. Klein's

death on April 20. (I, 232).

      Former Pennsylvania State Trooper Scott Lucas testified

regarding assistance he provided to the Pittsburgh Police in accessing

various electronic devices seized in this matter pursuant to search

warrants. (I, 479) He related an exchange of messages between the

I-Phone belonging to Dr. Klein and her husband, the defendant, that

took place on April 17, 2013. The gist of those messages were that

Dr. Klein was advising the defendant that she was ovulating and he

was reminding or encouraging her to take creatine to assist in her

fertility. (I,. 488-490).

      The defendant was interviewed by detective James McGee on

April 25, 2013, two days after it had been determined that Dr. Klein



                                                                            8
had died from cyanide poisoning and an investigation opened into her

death. The defendant stated that his wife had ceased fertility

treatment earlier that year but that he had put her on a creatine

regimen that he said might help her get pregnant. (I, 426) He said

that his wife seemed happy. On the night of April 17, according to the

defendant, his wife came home around 11:00, kissed him on the

cheek, said she did not feel well and collapsed to the floor. (I, 428)

He called 911 and attempted to perform CPR while waiting for the

ambulance.    When asked if he had creatine in the home, he showed

the detective two ziplock bags that contained creatine and allowed

them to take the bags. (I, 430)    Det. McGee asked the defendant if

he knew how his wife died and he said he thought it was a heart attack

or a brain condition. When he advised the defendant that his wife died

from cyanide poisoning, " ... he looked at his daughter and said why

would she do this to herself and then he looked back at me and said

who would have done this to her." (I, 436-437)

      On May 2, 2013 police searched the lab area used by Dr.

Ferrante and others. On the side of the lab used by a Dr. Friedlander,

a 125 gram bottle of potassium cyanide was located. A search of Dr.

 Ferrante's area of the lab resulted in the seizure of a 500 gram bottle

 of potassium ferricyanide. (I, 459-460) Law enforcement returned to

 the lab again on May 3, 2013 and were directed to a refrigerator on



                                                                           9
/




    the defendant's side of the lab where a 250 milligram bottle of

    potassium cyanide was located. The seal on the bottle was broken.

    (I, 461-463)

          Michelle Perpetua was the manager for the lab where Dr.

    Ferrante worked. (I, 532) Her duties include ordering supplies or

    materials needed by the doctors. (I, 534) The requests for supplies

    always came to her through the defendant's assistants; never through

    him. On April 15, 2013, however, he came to Ms. Perpetua and asked

    her to order potassium cyanide for him. She did so and it was

    delivered the next day. (I, 540-545)   After hearing in the media that

    the victim died from cyanide poisoning, she reported this purchase to

    her superior. (I, 547)

          Amanda Mihalik, a research assistant for the defendant, testified

    that a day or so before Dr. Klein collapsed, the defendant asked her to

    transfer some creatine to a ziplock bag which he said he was going to

    give to his wife. (II, 85) She also observed the defendant mixing

    things in beakers, in the lab, and drinking it. She thought this odd

    because they were not supposed to take any food or drink into the lab

    because of the dangerous chemicals present. (II, 8) The defendant's

    chief research assistant, Jinho Kim, testified that he has worked for the

    defendant since December 2007. He had never used, or saw the

    defendant use, cyanide in any research. {II, 104-107)



                                                                             10
       On April 16, 2013, Dr. Ferrante came to him and handed him a

plastic bottle containing cyanide.     He did not explain to him at that

time what the cyanide was for when he handed it to him, but came

back a few minutes later and explained that he planned to use the

cyanide for future experiments.       Dr. Kim asked if he should put the

cyanide in a locked cabinet, but the defendant said that was not

necessary so he stored it under his work bench. (II, 109) He did not

see the cyanide again until after Dr. Klein died, when detectives came

to the lab looking for cyanide and he found it in the refrigerator. He

had not moved it from under his bench. (II, 110)

       Pennsylvania State Trooper John Roche testified regarding a

search he conducted of the data copied from the hard drive of a silver

MacBook Pro, serial number C02CM349DC7C.            These searches were

conducted using search terms to try to detect what terms may have

been searched on internet search engines on that computer. (II, 162-

164)    This search revealed that, on January 31, 2013, at various

times throughout the day, the following terms were searched for on

the Google search engine: "Cyanide polsonlnq": " Human Toxicity 3-

Nitropropionic Acid"; "Toxicity 3-Nitroproprionic Acid Cardiomyopathy";

and " Toxic Dose Human 3-Nitroproprionic Acid Cardiomyopathy". (II,

167-168. On February 18 "Divorce in Pa" was searched. On February

 19, the term   II
                     Does Increased Vaginal Size Suggest Wife is Having Sex



                                                                           11
with Another" was searched. (II, 169). Additional Google searches

were conducted for "Creatine IVF" on March 3 and for "This is What a

Heart Attack Feels Like to a Woman Billboard" on March 15; fro

     On April 14 the term "Potassium Cyanide Neuroscience Project"

was searched as was "Potassium Cyanide Sigma". (II, 170-171)         On

April 22 and 23, 2013, the following Google searches were conducted:

" "medical examiner toxicology report"; "Toxicology Studies Potassium

Cyanide"; " Detecting Cyanide Poisoning"; " Potassium Cyanide

Detection Blood Urine"; "Dialysis and Removal of Toxins";

"Cardiopulmonary Failure Metabolic Acidosis Causes"; and "Causes

Sudden Death Acute Cardiopulmonary Failure Metabolic Acidosis

Causes". (II, 172-174). The searches on the 23rd were made prior to

the defendant meeting with the detectives and being advised that his

wife had died of cyanide poisoning.

      Trooper Roche testified that "Safari" is another internet search

engine that was accessed to search a variety of terms on this

computer. His review of the hard drive revealed that the following

web addresses were accessed on January 8, 2013: "Cyanide Poisoning

Causes, Symptoms, Treatments, Went to Seek Medical Care:" on

MedicineHealth.com, "Cyanide Poisoning Causes, Symptoms,

Treatment, Cyanide Poisoning Causes" on MedicineHealth.com ",

 "Cyanide Poisoning, Causes, Symptoms, Diagnosis and Treatment" on



                                                                          12
MedicineHealth.com ", "Illinois Man Killed By Cyanide Poisoning After

Striking It Rich In Lottery" at CNN.com and "Cyanide Poisoning" at

Wikipedia The Free Encyclopedia. (II, 175-178)      On April 14, 2013

the web address "http://www.sigma-aldrich.com/catalog/display/

msdscontent.do" was accessed. On April 22, 2013, "Toxicology

Reporting" at the Miami Dade County Medical Examiner Toxicology

website, '"'Cyanide Poison Hard to Detect" at CNN.com, " Emergency

Response Safety and Health Database Systemic Agent Potassium

Cyanide NIOSH" at the CDC website, " How Would a Coroner Detect

When Someone is Killed by Cyanide" from an article from Yahoo.com,

"How Can You Detect Potassium Cyanide", "How Would You Test for

Potassium Cyanide", "The Facts About Cyanide" were searched for on

April 22, 2013. (II, 175-181).

      Sonia Obcemea testified that she is a medical technician at

Quest Laboratories. She has a degree in chemistry and has worked at

Quest for 37 years. She has conducted more than a thousand tests on

blood for the presence of cyanide. (II, 291, 294)      She was assigned

to test the sample of Autumn Klein's blood sent by Presbyterian

Hospital. She tested it on April 20, 2013. (II, 295)     Initially, she

observed that the blood was a very deep color red, which indicated to

her that it was likely to contain a high level of cyanide. (II, 299)      Her




                                                                           13
testing revealed that the amount of cyanide was 2.2 milligrams per

liter, a " ... very, very high" result. (II, 303)

         Ryan Bartoletti, was a group leader at Quest. Part of his job was

to review the results of others on his team, including those of Ms.

Obcemea. He was tasked with checking the results reached by Ms.

Obcemea. (II, 355) He testified that in doing so, he made an error

that led to a higher reading, 3.4 milligrams per liter. He described his

error:

                 ... It's set up where the Y axis here is the absorbance
         value   and the X axis here is the concentration of cyanide
         given   that absorbance value following on this line. Where I
         made     the error when I did the checking of Sonia's work
         was I   confused the axises.

                 Q. Why did you do that?

               A. I don't honestly know. So what I did then is
         instead of plotting the absorbance on the Y axis to get the
         concentration on the X axis, I plotted the absorbance on
         the X axis to then get the concentration on the Y axis
         giving me that higher value.

                 Q. Now, you then came up with -

                 A. It was a value of .67.

                 Q. Okay. And that .67, you had to multiply -

                 A. By the dilution factor.

               Q. So we'll just use this chart over here because it's
         easier. So you came up -- you -

               ATTORNEY PELLEGRINI: May he step down? May he
         step down?



                                                                             14
           THE COURT: Yes.

           Q. Just make sure the jury -- just describe to the
     jury what you did.

           A. So initially, like I said, this was not here, this is
     the writing that I put in after I was -- after I was done
     reviewing the work. So the absorbance stays the same.
     There was no changing of any -- there's no additional work
     done with the sample. I used the data that Sonia
     generated. So on that plot that's shown up there, when I
     plotted .54 on the X axis and drew up to our line and then
     over to the Y axis to get the concentration which was
     incorrect, I got this .67 value, and because she had done
     the sample on a time slide solution, which I'm sure she
     already described, I multiplied that times the concentration
     to get the 3.35 value for the concentration of cyanide in
     that patient's sample.

           Q. So then I'll show you what I've marked, using
     those calculations, did you then generate a final report?

          A. Yeah, I entered the value into our lab information
     system and then released it to our client, and because we
     round to one decimal place, it went out as 3.4 to the client.


(II, 355-357)   He said that the data that resulted from the testing was

correct, but that he applied that data incorrectly to reach the higher

result that was forwarded to the hospital. After discovering the error,

he did not retest because either level was a lethal amount. (II, 359)

      Quest clinical technology supervisor Michael Browne testified

that, in response to a search warrant, he retrieved the "run", or

paperwork, from the testing performed on the victim's blood sample.

(II, 391) When he reviewed the run, he noted that there was a

discrepancy in the results. The discrepancy was the result of a


                                                                          15
calculation error by Mr. Bartoletti. (II, 396)   Browne took this

information to his supervisor, Dr. Edinboro, who instructed him to

issue an amended report with the correct result. (II, 397) This

amended report had the same value originally obtained by Ms.

Obcamea. (II, 398)

      Allegheny County Medical Examiner Toxicologist Alesia Smith

testified that she conducted a test on a blood sample from the victim.

She described the testing process at length, explaining that her

process does not result in a specific number result, but only a positive

(for the presence of cyanide) or a negative (if there is no cyanide

present). (II, 435-446)    She tested a sample of whole blood collected

from the victim on 4/18/13 at 6:00 a.m.      (II, 448)   The blood tested

positive for the presence of cyanide. (III, 8)   A fellow toxicologist,

Rafael Gelpi, testified that he tested a blood plasma sample drawn

from the victim on April 18 at 8:00 a.m. (III, 31)       He described the

results:

       The results were very remarkable. I tested the plasma as
       you can see. This right here, yellow is a reaction to plasma
       in comparison with red blood cells. I have been doing this
       test for 23 years. This is the first time that I ever seen a
       plasma react. It gives me indication that there has to be a
        lot of cyanide in there. You do see cyanide on plasma in
        low concentrations but there has to be a lot in whole
        blood.

 3 (II, 3)




                                                                            16
     Nancy Love, employed in the trace section of the Medical

Examiner's Office, testified that she was asked to determine the

volume of three containers of cyanide. Commonwealth Exhibit 170,

Laboratory item 40-A, was a bottle labeled to contain 500 grams of

Sigma potassium ferricyanide. It contained 313 grams. 86.

Commonwealth Exhibit 171, Laboratory Item 40-b was a Sigma

potassium cyanide bottle labeled to contain 25 grams. It was found to

contain 24.868 grams on one weighing and 25.158 grams on another.

(III, 86-87) Commonwealth exhibit 172, laboratory item 41, was a

container of Sigma Potassium Cyanide labeled to contain 250 grams

and found to contain 241.7 grams when initially weighed and 241.6

grams after an amount was removed for testing. (III, 87-88; 90-91)

Environmental chemist Olexa then testified that the substance within

each of the bottles tested was, in fact, cyanide. Potassium

ferricyanide in laboratory item 40-A and potassium cyanide in 40-B

and 41. (III, 115-116)

      Todd Lukasevic, Associate Medical Examiner for Allegheny

County, testified as to the cause of death of the victim. He performed

the autopsy on Dr. Klein on April 21, 2013. The autopsy revealed no

obvious cause of death. (III, 289)   After preserving the brain and

tissue from the heart for further testing, the body was released to the

family. The death certificate stated that the cause was "pending



                                                                       17
toxicology result, neuro-pathologist consultation and cardiac

pathologist consultation ... "    He then was notified by Dr. Farkas of the

determination by Quest that there was lethal dose of cyanide in the

victim's blood. (III, 292)       He immediately called the funeral home to

which the body was released and learned that she had been cremated.

As the investigation into the cause of death continued, Dr. Lukasevic

reviewed a report from the cardiac pathologist to whom he had sent

the cardiac tissue. She reported that there was no evidence of disease

of the heart that could have caused death. (III, 295)       The

neuropathologist who examined the brain reported the final diagnosis

as "global ischemic encephalopathy.", which Dr. Lukasevic described

as the brain being dead from lack of blood and oxygen. (III, 296)

This finding was " ... a very significant finding and consistent with a

toxic ingestion of cyanide", according to Dr. Lukasevic. (II, 296)        He

stated that he believed that Dr. Klein died from cyanide poisoning. In

offering that opinion, he considered all of the blood test results. He

said that it did not matter if the quantitative results were 2.2 or 3.4,

the correct and erroneous results reported by Quest. The manner of

death, he concluded, was homicide.         He held these opinions to a

reasonable degree of medical certainty. (Ill, 300)

       His opinion that cyanide was the cause of death was

corroborated by Christopher Holstage, M.D., a faculty member at the



                                                                               18
Medical College of Virginia. Dr. Holstage is also a fellow in medical

toxicology. He reviewed the medical records of the treatment of Dr.

Klein, as well as the toxicology results, and concluded, within a

reasonable degree of medical certainty, that her cause of death was

cyanide poisoning. (III, 347-410)

        The defendant presented Robert Alan Middleberg, a forensic

toxicologist at NMS laboratories. He testified that his lab was asked to

conduct toxicology tests on two blood samples taken from the victim.

The sample they tested, according to the witness, was drawn at 3: 31

p.m. on April 18, 2013. (III, 465 & 526). Testing of that sample

revealed a level of between .3 and .5 micrograms per milliliter. (III

464) He did not believe that Dr. Klein had "clear cyanide findings in

her. " (III, 490) He testified that he could not state, with certainty,

what role, if any, cyanide played in the death of the victim. (IIII,

492).

        Dr. Middleberg reviewed the police reports of the interviews of

Drs. Martin, Farkas, Calloway, Sappington, Pizon, Guyette and

Rittenberger. (III, 496). He also reviewed the criminal complaint. He

did not, however, review any other police reports or interviews or the

victim's medical records. (III 497) He acknowledged that he was not

 aware that the victim had undergone dialysis prior to writing his report

 and that that could affect the test levels. (III, 499)



                                                                          19
     The defendant presented Lewis Nelson, M.D., Vice Chair of the

Department of Emergency medicine at NYU Hospital and a medical

toxicologist. He testified out of order and was videotaped and the

video played during the defendant's case. His testimony appears in

Volume III of the transcripts, pp. 162 - 212. He stated that, in his

opinion, based on the medical records he reviewed, it could not be

stated with certainty that Autumn Klein died from cyanide poisoning.

(III, 165-167. He acknowledged that her symptoms and condition

upon admission and through the course of treatment to her death was

consistent with cyanide poisoning, but believed that that were there

too many inconsistencies for him to be certain that cyanide poisoning

was the cause of death. (III, 185)

      The defense also presented Shaun Carstairs, M.D., an attending

ER physician and medical toxicologist. He reviewed the medical

records, the criminal complaint, the autopsy results, interviews of

various treating physicians and the reports of the other toxicologists

and physicians who rendered opinions in this matter. (III, 559). He

concluded " ... that based upon the records that I had an opportunity to

review, I can't -- it's my opinion that it cannot really be definitively

stated that Dr. Klein died as a result of cyanide poisoning. (III, 565).

 He provided several reasons for his opinion. First, he believed that the

 victim was conscious upon he arrival to the ER. (III, 565). Second,



                                                                           20
the test result from the two laboratories, Quest and NMS, showed

disparities. He said that the initial results from Quest were modified

downwards for reason that were not clear to him. (III, 566). He also

did not think that any of her symptoms were specific to cyanide

poisoning. (III, 566).

      Forensic Pathologist, Dr. Cyril H. Wecht, also testified for the

defense. He concluded that " ... the cause of death in this case is

undetermined and hence the manner of death is undetermined." (IV,

161). He explained how he reached that conclusion:

      So you have very significant inconsistencies ranging from a
      corrected level of 2.2 micrograms per milliliter which could
      be a factor and 0.3 to 0.5 which is a normal level by two
      large national laboratories. You have other tests that are
      significant that is consistent for metabolized thiocyanate
      that are within normal ranges. You have two tests done by
      CORE on body tissues which are negative so you've got a
      mixed bag and that's what leads me at that point and
      today to the opinion that I've rendered as undetermined.

(IV, 162-163). He also suggested that a long history of ingesting large

doses of creatine could lead to false positives for cyanide.   (IV, 171).

      The defendant's daughter, Kim Ferrante, testified that she told

her father, sometime on Saturday, April 20, that a test for the

presence of cyanide had been ordered. During her direct testimony,

when asked if she was aware of the pending cyanide test, she said,

 "So, I think that one of the cardiologists or cardio-thoracic surgeons

told me--". (IV, 223) Later, when asked by the prosecutor to identify



                                                                            21
the doctor who told her about the cyanide test, she said, " It wasn't a

doctor. I overheard two nurses discussing it at the nurse's station.

(IV, 229). She was also present when the possibility of an autopsy

being performed was discussed and said that her father did not oppose

an autopsy, but wanted to make sure that her organs would be

donated. (IV, 225). She was involved in the funeral arrangements and

said that it was her understanding that Dr. Klein had expressed a wish

to be cremated. (IV, 226).

      The defendant also testified. He denied having anything to do

with the death of his wife. He explained that the cyanide he ordered

was connected with research he was planning to do with stem cells.

(IV, 253). His searches in January for terms associated with cyanide

were, he claimed, related to this research. (IV, 255). He said that

discussions about the autopsy were to make sure that that did not

interfere with her desire to donate her organs. (IV, 289). When asked

about the internet searches related to toxicology testing for the

presence of cyanide or how a medical examiner would detect cyanide,

he explained:

      I knew her organs had been donated. It was still
      unbelievable to me that her organs could be donated if
      there was cyanide. I knew the ME had done his exam and
      had not heard back, no results. Typical of myself, when
      something really bothers me, I just Google and look up
      everything about it, how it could have happened, why it
      could have happened, et cetera.



                                                                          22
(IV, 291). He claimed that his daughter had told him about the

pending cyanide test. (IV, 291) He acknowledged that he was

interviewed by representatives of CORE, the Center for Organ Donation

and Recovery regarding his donation of his wife's organs after knowing

about the pending cyanide test but never discussed that with those

representatives. (IV, 323-324)


     The first claim raised by the defendant concerns three orders

entered regarding the custody Cianna Ferrante, the minor child of the

victim and defendant, who was 6 years old when her mother was

murdered. On July 24, 2013, pursuant to a Petition for Special Relief

filed in the Family Division of this Court at FD 13-003356, the

Honorable David Cashman entered an order granting legal and

physical custody of Cianna to her maternal grandparents, Lois and

Charles Klein. Later, by order dated January 24, 2014, this Court

denied a request from the defendant that an order that he have no

contact with his daughter be lifted. The Court also noted in that order

that the issue of custody was to be addressed in the context of the

custody matter which, after Judge Cashman's initial Order was entered

pursuant to the Petition for Special Relief, was then assigned to Judge

Cathleen Bubash serving in this Court's Family Division. Finally, the

Court denied the defendant's February 2, 2015 Motion to Lift No




                                                                        23
Contact Order, again noting that questions pertaining to custody were

to be presented to Judge Bubash.

       This Court did not enter a final Order regarding custody. The

defendant's requests that this Court address custody matters were

referred to Judge Bubash. It is this Court's understanding that there

were additional proceedings before Judge Bubash that resulted in the

entry of a final custody order and that the defendant is pursuing an

appeal of that order before the Superior Court at 1923 WDA 2015. As

no final order was entered and the defendant is currently litigating

custody in the Superior Court, this claim is without merit.

       The defendant challenges this Court's denial of 82 of the 80

separate Suppression Motions that were included in his Omnibus Pre-

Trial Motion. The defendant challenged the sufficiency of the Affidavits

of Probable Cause and/or the scope of the warrant in the following

Motions: lst3, 20th4, 21st5, 28th6 and 60th7. As they involve the same

legal principles, they will be addressed together.

        Pa. R. Crim. P. 503 provides in pertinent part:


        (B) No search warrant shall issue but upon probable

2 Those are the motions numbered 1, 20, 21, 28, 38, 60, 63 and 64.
3 Search warrant No. 2244-2013, executed May 3, 2013 authorizing search of 2013 Hyundai motor vehicle.
4
  Search warrant No. 2689-2013, executed May 29, 2013 authorizing search of Apple Macbook Air
computer.
5 Search warrant No. 2690-2013, executed May 29, 2013, authorizing search of Apple Macbook Air

computer.
6 Search warrant No. 2697-2013, executed May 29, 20123 authorizing search of a 4 GB Lexas Flash Drive.
7
  Search warrant No. 6526-2013, executed December 23, 2013, authorizing search of Macbook Air laptop
computer.


                                                                                                    24
     cause supported by one or more affidavits sworn to
     before the issuing authority in person or using
     advanced communication technology. The issuing
     authority, in determining whether probable cause has
     been established, may not consider any evidence
     outside the affidavits.

     (D) At any hearing on a motion for the return or
     suppression of evidence, or for suppression of the fruits
     of evidence, obtained pursuant to a search warrant, no
     evidence shall be admissible to establish probable
     cause other than the affidavits provided for in
     paragraph (B).

Pa.R.Crim.P. 503(8), (D) (emphasis added). The Pennsylvania

Supreme Court has held that "[i]n analyzing whether a warrant was

supported by probable cause, judicial review is confined to the four

corners of the affidavit." Commonwealth v. Coleman, 574 Pa. 261, 830

A.2d 554, 560 (2003) (citation omitted) (emphasis added), appeal

denied, 581 Pa. 696, 864 A.2d 1203 (Pa.2004).

      The only facts relevant to this Court's determination of the

validity of the warrants are those contained within the four corners of

affidavits. In Commonwealth v Edmunds, the Pennsylvania Supreme

Court explained that the twin aims of Article 1, Section 8 of the

Pennsylvania Constitution are "the safeguarding of privacy and the

fundamental requirement that warrants shall only be issued upon

probable cause." Id. at 899. Probable cause is determined based on

the totality of the circumstances. Commonwealth v. Gray, 503 A.2d

921 (1985). The totality of the circumstances test is satisfied where



                                                                          25
the police officers have a reasonable belief that the items to be seized

are related to criminal conduct and that those items are presently

located in the place to be searched. Commonwealth v. Jackson, 337

A.2d 582 (1975).

      Consistent with these aims, to be valid, a warrant must describe

the place to be searched and the items to be seized with specificity,

and the warrant must be supported by probable cause. The place to be

searched must be described with enough precision to allow "the

executing officer to ascertain and identify, with reasonable effort, the

place intended, and where probable cause exists to support the search

of the area so designated, a warrant will not fail for lack of

particularity." Commonwealth v. Carlisle, 501 A.2d 664

(Pa.Super.1985), aff'd 534 A.2d 469 (1987), citing In re Search

Warrant B-21778, 491 A.2d 851, 856 (1985), aff'd 521 A.2d 422

(1987) (rejecting attorney's claim that place to be searched in search

warrant should have been restricted to his personal office).

Where a search warrant adequately describes the place to be searched

and the items to be seized, the scope of the search "extends to the

entire area in which the object of the search may be found ... "

Commonwealth v. Reese, 549 A.2d 909, 911 (1988).                 A warrant is

 unconstitutional for over breadth only when it authorizes in clear or

 specific terms the seizures of an entire set of items, or documents,



                                                                           26
many of which will prove unrelated to the crime or investigation.

Commonwealth v. Santer, 454 A.2d 24 (Pa. Super. 1982).

      In Santer, the defendant filed a motion to suppress evidence

obtained from his office because "the search warrants were defective

in that they were overly broad in describing the items to be seized and

therefore constituted unlawful general search warrants." Id. at 25. The

warrant at issue identified the items to be seized as: "All

Patient/Physician records and charts. All ledgers and bookkeeping

pertaining to patients and visits." Id. at 26. The Superior Court

determined that the warrant was improper because "[d]espite this

specificity, the warrant was not restricted ... to the files of the eight

named individuals ... Instead, it authorized the seizure of all of the

patients' 'records and charts,' and all 'ledgers and bookkeeping

pertaining to patients,' whether the patients were or were not taking·

any drugs, and whether they were current patients or had not been

patients for many years." Id. at 27-28 (emphasis in original) (footnote

omitted).

      The United States Supreme Court has recognized the inherent

difficulty, and, in fact, unavoidability, in ignoring all innocent records

while searching for incriminating ones:

      "In searches for papers, it is certain that some innocuous
      documents will be examined, at least cursorily, in order to
      determine whether they are in fact, among those papers
      authorized to be seized. Similar dangers, of course, are


                                                                             27
     present in executing a warrant for the 'seizure' of
     telephone conversations. In both kinds of searches,
     responsible officials, including judicial officials, must take
     care to assure that they are conducted in a manner that
     minimizes unwarranted intrusions upon privacy."

Andresen v. Maryland, 427 U.S. 463, 482 n.11 (1976). See also

Commonwealth v. Rega, 70 A.3d 777, 785 (Pa. 2013) (acknowledging

the difficulty in avoiding the search of innocuous documents).

     The Affidavit of Probable Cause submitted with the request for

the search warrant application for the search of Hyundai Motor Vehicle

owned by the defendant alleged:

      "The City of Pittsburgh Homicide Unit is presently
      conducting an investigation into the poisoning death of
      Dr. Autumn Kline, a W/F with a date of birth of
      11/30/1971. Dr. Kline resides at 219 Lytton Avenue,
      Pittsburgh, PA 15213.

      On April 17, 2013, Dr. Kline was transported by
      Pittsburgh Medics from her address listed above to
      UPMC Presbyterian Hospital unresponsive. Dr. Klein
      entered the emergency room unresponsive and
      remained unresponsive until April 20, 2013 at 1231
      hours where she was pronounced deceased by Dr.
      Joseph Darby. Prior to' the victim being taken to the
      Allegheny County Medical Examiner's office for an
      autopsy the victim's organs were retrieved by C.O.R.E.
      at the hospital.

      On April 21, 2013, Dr. Luckasevic of the Allegheny
      County Medical Examiner's Office performed an autopsy
      on the victim, and part of the autopsy procedure is to
      draw blood from the victim and have the blood tested
      for numerous drugs and chemicals.

      On April 22, 2013, the victim was taken to McCabe1s
      Funeral Home, and on April 23, 2013, the victim was
      taken to Pittsburgh Crematory for cremation.


                                                                      28
On April 23, 2013, Allegheny County Medical
Investigator Kelly Vay contacted the Pittsburgh Bureau
of Police Homicide Office and talked to Detective James
McGee. Ms. Vay relayed the above information and
informed Detective McGee the victim's blood came back
and there is a high level of Cyanide in the victim's blood.
Dr. Luckasevic informed Detective McGee the level of
Cyanide in the victim's blood was a lethal dose and was
the cause of her death.

On April 25, 2013, at 1300 hours Detectives James
McGee and Robert Provident interviewed the husband of
the victim, Doctor Robert Ferrante, and he informed
detectives that on April 17, 2013 he was at home and
the victim, his wife, came home from work around 2300
hours this same date. Dr. Ferrante stated she gave him
a kiss on the cheek, stated she was not feeling good,
and then passed out onto the kitchen floor. Dr. Ferrante
stated the victim did not go unconscious, she was
unable to speak, and had an upward gaze. Dr. Ferrante
stated the victim did not go unconscious, she was
unable to speak, and had an upward gaze. Dr. Ferrante
stated he called 911 and the operator was giving him
instructions on how to perform CPR on the victim. Dr.
 Ferrante stated after he got off the phone with 911 he
contacted a friend, Dr. Robert Friedlander, and told him
 what was occurring.

During an interview with Dr. Ferrante, it was learned
that he put the victim on a Creatine regimen in order to
help with her trying to get pregnant. Dr. Ferrante stated
the victim would take five grams of Creatine in the
morning and five grams of Creatine in the evening. Dr.
Ferrante said that Creatine has an awful taste, se he
would mix it in a sugary drink or would mix it with
cinnamon sugar and put it on the victim's toast in the
morning.

Also during this interview, your affiant asked Dr.
Ferrante, who is a Professor of Neurological Surgery, if
he knew how the victim died. He replied she either died
of a brain injury or of a heart attack. Your affiant then
informed Dr. Ferrante that the victim died as a result of


                                                              29
     a Cyanide poisoning. The only comment Dr. Ferrante
     made was "why would she do that to herself"?

      Dr. Luckasevic told investigators that Cyanide has a
      rapid effect on humans when taken, and, if the dose is
      large enough, is always fatal. According to Dr. Ferrante,
      the victim came home and was home for several
      minutes then collapsed. Knowing the speedy effects of
      Cyanide, it is believed that the victim consumed the
      Cyanide at her residence.

      A purchase order was obtained during the investigation
      showing that Dr. Ferrante purchased Cyanide on April
      15, 2013. Dr. Ferrante works in a laboratory where he
      has access to Cyanide. It was learned from Doctor Maria
      Baldwin that the victim did not work in a research
      laboratory, she did not do any bench work in a
      laboratory, and all of her work was involved in patient
      care.

      Your affiant is requesting a search warrant for the
      vehicle of Doctor Robert Ferrante, which is a 2011
      Hyundai Pennsylvania plat HVL-7823, to search for any
      items that may be used to store, transport, or
      administer the delivery of Cyanide. Also to search for
      any computers, or laptops, that may have stored
      information pertaining to Cyanide, or any and al
       literature pertaining to Cyanide, or chemical logs that
       would track the usage or distribution of Cyanide."

(Search Warrant No. MD2244-2013).

      The defendant, in his motion, challenged the warrant on several

bases: that the affidavit did not establish probable cause; that the

affidavit contained information previously obtained unlawfully; that the

· warrant was overbroad; that the affidavit included false statements

and/or that the area or items to be searched was not adequately

 described. No evidence was presented at the suppression hearing as



                                                                        30
to his motion. Accordingly, the claims that the affidavit contained

information that had been illegally obtained or contained falsehoods

were, in essence, abandoned at the hearing as additional evidence

would had to have been presented to establish those claims. No such

evidence was presented.

      As for the sufficiency of the affidavit, this claim was without

merit. The facts set forth above established that the victim died from

cyanide poisoning; that because cyanide is fact acting she likely

ingested it when she was home with the defendant and her daughter;

that the defendant purchased cyanide two days prior to his wife's

death and had access to cyanide at his laboratory. These facts were

more than sufficient to establish probable cause to believe that some

evidence of cyanide, including trace amounts in the car or in

containers within the car, might be present. The officers knew that

cyanide was accessible to the defendant at his laboratory and knew

that the victim ingested cyanide at home. These facts supported the

conclusion that the cyanide had to be moved from the defendant's

office to the home and the most likely means to do so was the

defendant's vehicle.

       Moreover, there was evidence that the cyanide had only recently

been ordered. Computers and other electronic devices are likely to

 have records of any purchases made online, either through web



                                                                         31
browser histories, e-mail order confirmations or receipts. They may

also reveal internet searches about the effects of cyanide. The affidavit

clearly provided sufficient facts to allow a judge to conclude that such

evidence might be present on computers and other electronic devices

accessible to the defendant.   The warrants did not permit the search

of the contents of the electronic devices; only their seizure. The

searches for the content were the subject of subsequent warrant

applications.

      The next three applications for search warrant, involving the

20th, 21st, and 28th the Motion to Suppress, relied on Affidavits of

Probable Cause that set forth, nearly verbatim, the same facts.        They

were significantly longer than the affidavit quoted from above, but set

forth essentially the same factual circumstances surrounding the death

of Autumn Klein. The first portion of the affidavits recounted the

training and education of the affiant. The second provided a summary

of the relevant technology, explaining the various technical aspects of

computers and internet searches. The third section of the affidavits set

forth, in terms very similar to that set forth above, the history of the

investigation. The final section identified the various electronic items,

including computers, cell phones, smart phones and various storage

devices that had been seized pursuant to earlier search warrants that

law enforcement now wanted to access. These warrants sought



                                                                            32
authority to examine the contents of the various devices to search for

specific and particular information.

      The search warrant challenged in the 20th Motion to Suppress

sought authorization to search the contents of MacBook Air laptop with

a serial number of C02D94JRDDR4. The 21st Motion challenged the

warrant for the search of the contents of a MacBook Air laptop with a

serial number of C02D94BODDRO while the28th Motion challenged

the warrant permitting the search of the contents of an external hard

drive identified as the "G Tech External HOD".

      As to each of these search warrants, the affidavits clearly set

forth sufficient basis to believe the evidence of the crimes committed

could be found in the data stored on the these devices; the two laptop

computers and the external hard drive. The affidavits stated the

following, as to each of the items:

      Your affiant avers that those who possess laptop
      computers such as the Apple MacBook or laptop [serial
      number omitted] normally incorporates and uses such
      a device or item on a regular, routine basis. Electronic
      devices, advances the technology and/or in items such
      as this have allowed one's ability to create, store,
      search or communicate documents, messages, ideas,
      images or other data more conveniently and with
      greater ease than ever before. This date, once created,
      is normally retained within the item or device. These
      items or devices may also be thought of as a storage
      container from which evidence of a crime may be
      recovered. In this instance, your affiant avers that
      amount the data contained therein is evidence
      regarding the means, research, planning, motive,
      commission and/or the identification of suspects


                                                                         33
     and/or suspect collaboration           with   others.
     Common motives include murder for gain, revenge,
     elimination, jealousy or lust of killing. In addition,
     forensic analysis of these items may indicate
     whether any of the aforementioned data sought
     by law enforcement pursuant to this investigation
     has been modified or deleted in any manner.


(Commonwealth Exhibit 11, Suppression Hearing, Emphasis added).

Each of these search warrants then used exactly the same language in

describing what data was to be searched for and seized:

     1. Contents containing in whole or in part evidence of
     means, research, planning, motive, commission and or
     suspect identity and/or collaboration with others regarding
     the suspected criminal homicide of Dr. Autumn Klein,
     including but not limited to: letters, documents, email
     contents, history or any other communication or
     correspondence including the identification of email
     addresses, user names or similar contact or address type
     data, web browser and/or internet search histories;
      images, graphic, videos, documents; all of the
      aforementioned to include any deleted data.

      2. Indicia or use, ownership or control over the item to be
      searched.

      3. Any data or evidence indicating attempts or act
      intended to conceal or prevent the discovery of the crime
      of. criminal homicide, including any data deletion.

      4. Financial documents or other data reflecting checking,
      saving or investment accounts, transactions or records of
      Dr. Autumn Klein, Dr. Robert Ferrante, and/or others
      including financial intuition names, account numbers and
      addresses.

      All forensic searches to be conducted by Pennsylvania
      State Police Computer Crimes Unit Trooper D. Scott Lucas
      and/or other members under his supervision and/or



                                                                    34
      control and pursuant to standard forensic methods and
      practices as determined by Tpr. Lucas.

The items to be sought in the search were items that would be

evidence relevant to establishing " ... means, research, planning,

motive, commission and or suspect identity and/or collaboration with

others regarding the suspected criminal homicide of Dr. Autumn

Klein." This was not a blanket authorization to go fishing in these

computers for anything and everything. The search was limited to

data that fit within this limitation.

      In Commonwealth v. Orie, 88 A.3d 983 (Pa. Super 2014), the

Superior Court held that applications seeking authority to search the

data on previously seized computers were not overbroad where they

identified the specific data that they were searching for. In Orie, the

data was information relevant to political campaign activities as the

charges in that case involved her use of state employees to perform

such activities while being paid by the state. Because the data

requested as specified, the warrant was not overbroad.

       The warrant applications for these three warrants also

specifically identified data that would be relevant to the crime charged.

The Commonwealth was only seeking data that would show,

 " ... means, research, planning, motive, commission and or suspect

 identity and/or collaboration with others regarding the suspected

 criminal homicide of Dr. Autumn Klein." In addition, the warrant


                                                                          35
sought any "indicia of use, ownership or control" over the item being

searched. Certainly, evidence showing that that the defendant had

access to or control over the computer or other electronic device was

certainly relevant.

      The Commonwealth indicated that it would use standard forensic

methods to search for and secure the evidence that fit within the

parameters set forth in the application. It was not a fishing expedition

and the Commonwealth neither requested nor was granted access to

all data on any of these devices. The applications identified the items

to be searched for with sufficient particularity and the Motions to

Suppress that evidence were properly denied.

      In the 6Qth Motion, again, the Affidavit of Probable Cause is

nearly identical to those described above, setting forth the affiant's

education, experience and training, the technical aspects of

computers, as well as a history of the case. In this Affidavit, the

Commonwealth sought authorization to search the contents of another

computer that had been seized pursuant to an earlier search warrant.

That warrant led to the seizure of a safe in the defendant's office.

After obtaining a warrant authorizing the search of the safe, the

 Commonwealth discovered that the safe contained a computer. The

 computer had been secured in the safe since its original seizure seven

 months previously.



                                                                          36
      As with the affidavits submitted with the applications for the

search warrants addressed above, the affidavit and application

specifically identified the data that would be sought in the forensic

analysis of this computer. It was not overbroad.

      In the 38th Motion to Suppress, the defendant seeks to suppress

evidence obtained as a result of a warrant that authorized the search

of the contents of the defendant's g-mail account. Once again, the

Affidavit of Probable Cause laid out the history of the investigation of

this matter as set forth earlier in this Opinion. With regard to the mail

account, the affiant stated the following:

      On May 31, 2013, your affiant was provided additional
      investigative information from the University of
      Pittsburgh, including email account information for Dr.
      Ferrante. Among the email accounts provided for Dr.
      Ferrante was the Gmail account rjferr25@gmail.com.

      Your affiant is aware that Gmail is a free email service
      provided by Google, and that rjferr25@gmail.com
      appears to be a valid Gmail email address. Your affiant
      also avers that Google maintains the following initial
      information from those who first subscribe to the Gmail
      service:

          •   First and last name
          •   Birthday
          •   Gender
          •   Mobile Phone number
          •   Current email address
          •   Location (i.e., USA)

       Google also maintains email content from the Gmail
       accounts, including sent, received, draft and deleted
       emails indefinitely. Your affiant is also aware that
       Google internet searches conducted while logged in


                                                                            37
     under a Gmail account may be stored by Google as
     well.

     Your affiant avers that subscriber information and
     email content of rjferr25@gmail.com will provide
     information pertinent to the ongoing criminal homicide
     investigation, and requests that the contents of this
     account from January 1, 2013 to date of this search
     warrant, including incoming, outgoing, draft and
     deleted content be provided.

     Your affiant avers that those who subscribe and have
     access to electronic mail (email) normally incorporate
     and use such a device or items on a regular and
     routine basis. Electronic mail, advances in technology
     and/or items such as this have allowed one's ability to
     create, store, search or communicate documents,
     messages, ideas, images or other data more
     conveniently and with greater ease than ever before.
     This data, once created, is normally retained within the
     item or device. These items or devices may also be
     thought of as a storage container from which evidence
     of a crime may be recovered. In this instance, your
     affiant avers that among the data contained therein is
     evidence regarding the means, research, planning,
      motive, commission and/or the identification of
      suspects and/or suspect collaboration with others.
      Common motives include murder for gain, revenge,
      elimination, jealousy or lust of killing. In addition,
      forensic analysis of these items may indicate whether
      any of the aforementioned data sought by law
      enforcement pursuant to this investigation has been
      modified or deleted in any manner."

The Court is satisfied that the affidavit of probable Cause established

the likelihood that evidence could be found in the contents of the

defendant's Gmail account and that the application was sufficiently

specific about what data would be sought.




                                                                     38
       Next, the defendant contends that the Court erred in denying his

claim that he was entitled to a new trial due to a Brady violation. The

defendant contends that the Commonwealth failed to disclose that

· Nichols Institute of Diagnostics, Inc .. was convicted of a criminal

 offense involving dishonesty . Attached to the Post Trial Motion and

 marked exhibit C is a copy of the judgment of sentence in The United

 States of America v. Nichols Institute of Diagnostics, Inc., case

 number 09-CR-0203-SJ, in which the corporate defendant pleaded

 guilty to one count violating 21 USC § 333(a)(2). A fine of 30 million

 dollars was imposed a result of that conviction. The Criminal

 Information, also attached as an exhibit, states that Nichols Institute

 of Diagnostics, Inc., a California corporation at the time, misbranded

 or mislabeled a testing device they manufactured. Another document,

 a memo from the Department of Justice, states that Nichols Institute

 of Diagnostics is a subsidiary of Quest Diagnostics, Inc. and that the

 guilty plea that Nichols made was pursuant to a global settlement in

 which Quest Diagnostics also settled a civil matter related to the same

 allegations.

       This claim is specious. Quest Diagnostics did not plead guilty to

 a crime. A subsidiary, Nichols Diagnostic, did. More importantly,

 Quest Diagnostics did not testify in this trial. Four employees of Quest,

 Leslie Edinboro, Sonia Obcemea, Ryan Bartoletti and Michael Browne



                                                                           39
did. They described the testing of the blood sample taken from the

victim that was determined to contain cyanide. None of these

witnesses could have been impeached with evidence that a subsidiary

of the corporation they worked for was convicted in an unrelated

criminal matter. A witness may be impeached by the witness's own

conviction for a crime of falsehood because a crime of falsehood calls

into question the witnesses credibility or honesty. A conviction of a

corporate entity that employs the witness says absolutely nothing

about the credibility of the individuals employed. by that corporation,

particularly when there is no suggestion that these particular

employees had anything to do with the conduct that led to the

conviction.

       The defendant next two claims raise challenges to the weight of

the sufficiency of the evidence. The standard to be applied in reviewing

a challenge to the sufficiency of the evidence is" ... whether viewing all

the evidence admitted at trial in the light most favorable to the verdict

winner, there is sufficient evidence to enable the fact-finder to find

every element of the crime beyond a reasonable doubt."

Commonwealth v. Passmore, 857 A.2d, 697, 706 (Pa. Super 2004).

The Court in Passmore went on to note:

      In applying the above test, we may not weigh the
      evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need


                                                                          40
      not preclude every possibility of innocence. Any doubts
      regarding a defendant's guilt may be resolved by the
      fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances.
      The Commonwealth may sustain its burden of proving
      every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence. Moreover,
      in applying the above test, the entire record must be
      evaluated and all evidence actually received must be
      considered. Finally, the trier of fact while passing upon
      the credibility of witnesses and the weight of the
       evidence produced, is free to believe all, part or none
       of the evidence.

Ibid, at 706- 707.

      Applying this test to the evidence presented makes it abundantly

clear that the evidence in this case was sufficient to sustain the jury's

verdict.   The Commonwealth presented expert testimony which

opined that the Autumn Klein's death was caused by cyanide

poisoning. They presented expert testimony from those who tested a

sample of her blood who stated that it contained lethal levels of

cyanide. Although the defense attacked the validity of the test of the

blood for the presence of cyanide, it is apparent that the jury accepted

the explanation proffered by Quest employer Bartoletti regarding his

error that lead to the seemingly inconsistent results.

       The Commonwealth also offered circumstantial evidence which,

taken in a light favorable to the Commonwealth as the verdict winner,

tended to corroborate the Commonwealth's theory that the defendant

used cyanide to poison his wife. The most compelling of the


                                                                            41
circumstantial evidence is, quite simply, the timeline. Dr. Klein was

seen on security video leaving Presbyterian Hospital in no apparent

distress. According to the defendant, within minutes of arriving home,

she collapsed on the floor and was soon non-responsive, as she

remained until her death two days later. All of the medical experts

who testified that such a collapse would occur within minutes of a

person ingesting cyanide. The medical experts also were in agreement

that the physical symptoms she exhibited at the scene and later at the

hospital were consistent with cyanide poisoning, although the

Commonwealth experts also indicated that such symptoms could be

consistent with other causes of death, although none were able to

identify such other cause of death.

      Finally, there was circumstantial evidence consisting of emails

between the victim and the defendant which suggested marital

difficulties as well as the defendant's internet searches surrounding

cyanide poisoning, both before and after his wife's collapse. Of

particular relevance would be those searches that he conducted on his

computer after his wife's collapse but before the detectives advised

him that his wife had died of cyanide poisoning. Searches on his

computer for information as to how difficult it is for a medical

 examiner to detect the presence of cyanide is certainly suspicious of a

 guilty mind. Although the defendant explained that he had learned



                                                                        42
that there was a pending cyanide test prior to being told that his wife

had died from cyanide poisoning, his daughter's testimony regarding

how she came to learn of that was inconsistent. She initially stated on

direct examination that she was told about the cyanide testing by a

"cardiologist or cardio-thoracic surgeon ... " (IV, 223) but, later,

claimed to have overheard two nurses talking about it. Moreover,

neither her nor her father mentioned the cyanide test when the police

first advised them that the cause of death was cyanide poisoning. The

jury was certainly free to assess the credibility of this explanation in

rendering their verdict.

       Ultimately, this verdict in this case turned on the expert

testimony. As with any witness, a jury is free to believe some, none

 or all of the testimony of an expert witness. It is for the fact finder to

 ascertain what happened based on that, and other, testimony. It was

 for the jury to decide if they accepted the opinion of the

 Commonwealth witnesses on the issue of causation or if the testimony

 of the defendant's witnesses were sufficient to raise a reasonable

 doubt. By their verdict, the jury made it clear that they credited the

. testimony of the Commonwealth's witnesses. Once the jury

 determined that Dr. Klein's death was caused by cyanide, the

 remaining circumstantial evidence was certainly sufficient to prove that

 the defendant caused her to ingest the cyanide that killed her. The



                                                                              43
Court is satisfied that the evidence in this matter was sufficient to

support that finding and support the verdict of guilty.

      The weighing of evidence is the exclusive province of the fact

finder. As was pointed out above, the jury is free to believe all, part,

or none of the evidence and to determine the credibility of the

witnesses. A reviewing court cannot substitute its judgment for that of

the finder of fact and may only reverse a jury's verdict if it is so

contrary to the evidence as to shock one's sense of justice.

Commonwealth v. Begley, 780 A.2d 605, 619 (2001). This jury's

verdict was not, in any way, contrary to the evidence presented. It

was consistent with the evidence presented by the Commonwealth.

That the jury credited that evidence over the evidence presented by

the defendant is not a basis for claiming that the verdict was against

the weight of the evidence. This Court's sense of justice was not

shocked by the verdict. Accordingly, the Post Trial Motion seeking a

new trial on the basis that the verdict was against the weight of the

evidence was properly denied.

       Finally, the defendant contends the Court erred in failing to

comply with the requirements of Pennsylvania Criminal Procedure 532

 (I) by not issuing written findings of fact and conclusions of law at the

time the suppression motions were denied. The purpose of this rule to

 provide the reviewing court with the facts as found by the suppression



                                                                           44
court and the legal reasoning that led to the Court's suppression

decision.   This Court has done that in this Opinion as to those

suppression rulings that the defendant is challenging in this appeal.

The Court set forth its factual findings as to each of the six

suppression rulings identified in the Amended Concise Statement of

Errors and explained its legal reasoning as to each ruling. The

reviewing court thus has everything it will need to address the

defendant's claim that this Court erred in denying those motions.

        For the reasons set forth, the defendant's judgment of sentence

should be affirmed.

                                            BY THE COURT:




Date:




                                                                        45